*643Judgment of the Supreme Court, New York County (Soloff, J., at sentence; Lander, J., at trial; McCooe, J., at Huntley hearing), rendered on April 6,1983, convicting defendant, following a jury trial, of burglary in the second degree and criminal trespass in the second degree and sentencing him to concurrent indeterminate terms of imprisonment of from lYz to 4Vz years and 1 to 3 years, respectively, is modified, on the law, to the extent of reducing defendant’s sentence on the criminal trespass count to one year, and otherwise affirmed.
The People acknowledge that the indeterminate sentence of 1 to 3 years which was imposed upon the defendant pursuant to his conviction for criminal trespass in the second degree, a class A misdemeanor, is illegal. The maximum permissible sentence for a class A misdemeanor is a definite term not to exceed one year. (Penal Law § 70.15 [1].) Concur — Sullivan, J. P., Asch, Milonas and Kassal, JJ.